                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

STEVEN HAROLD JACKSON                                                           PLAINTIFF
ADC #116602

V.                           CASE NO. 3:19-cv-00375 JM

ST. BERNARDS MEDICAL CENTER                                                   DEFENDANT

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. This dismissal counts as a “strike” and the Court

certifies that an in forma pauperis appeal is considered frivolous and not in good faith.

       DATED this 2nd day of January, 2020.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
